Order unanimously modified by granting counsel fees in the amount of $250 and as modified affirmed, with costs to appellant, and trial of the action to be had during the week of May 25, 1964, the $250 to be paid before the commencement of the trial and if plaintiff is not in a position to do that, defendant may reapply for temporary alimony upon appropriate papers. Memorandum: In the exercise of a proper discretion this relief should have been granted. (Appeal from order of Monroe Special Term denying defendant’s motion for alimony pendente lite, temporary support for child, and counsel fees.) Present — Williams, P. J., Bastow, Henry, Noonan and Del Yecchio, JJ.